MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be
                                                                                    FILED
      regarded as precedent or cited before any                                Dec 18 2019, 9:00 am

      court except for the purpose of establishing                                  CLERK
                                                                                Indiana Supreme Court
      the defense of res judicata, collateral                                      Court of Appeals
                                                                                     and Tax Court
      estoppel, or the law of the case.


      APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
      DeAnn Graham                                             Matthew A. Yeakey
      Elkhart, Indiana                                         Jonathan R. Slabaugh
                                                               Elkhart, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      DeAnn G. Graham,                                         December 18, 2019
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               19A-SC-785
              v.                                               Appeal from the Elkhart Superior
                                                               Court
      UMH in Holiday Village, LLC,                             The Honorable Dean O. Burton,
      Appellee-Plaintiff.                                      Magistrate
                                                               Trial Court Cause No.
                                                               20D06-1806-SC-3112



      Tavitas, Judge.


                                             Case Summary
[1]   DeAnn Graham appeals the small claims court’s judgment for UMH in

      Holiday Village, LLC (“Landlord”). We affirm.


      Court of Appeals of Indiana | Memorandum Decision 19A-SC-785 | December 18, 2019                  Page 1 of 9
                                                    Issues
[2]   Graham raises numerous issues, which we consolidate and restate as:


              I.      Whether the small claims court properly granted Landlord’s
                      claim for breach of contract.

              II.     Whether the small claims court properly denied Graham’s
                      counterclaim for emotional distress.


                                                     Facts
[3]   In 2013, Graham entered into a lease agreement with Landlord. The lease

      provided:


              PETS. TENANT may have one (1) registered “domesticated”
              pet per household with the prior written approval of
              LANDLORD. A monthly charge, as contained in the section of
              this Lease entitled “Additional Charges”, will be assessed to
              TENANT for the approved pet. TENANT is solely and totally
              responsible for the behavior of their pets. Noisy, unruly, or
              dangerous pets, those commonly known for aggressive behavior
              (i.e. Dobermans, Rottweilers, Pit Bulls, Wolf Breeds, etc.) as well
              as exotic pets (snakes, wild animals, etc.) will not be allowed in
              the Manufactured Home Community. Management shall have
              the final determination as to the acceptability of any pet. Failure
              to abide by the Rules and Regulations of the Community will
              result in the loss of this privilege.


      Exhibits Vol. III p. 5. The lease was later amended to add the following:


              DOGS: Dogs will be limited to house-type dogs with a full-
              grown weight of 50 lbs. or less. No Resident(s) shall be allowed
              to erect or install dog compounds, dog runs, dog shelters or
              houses within the Community.

      Court of Appeals of Indiana | Memorandum Decision 19A-SC-785 | December 18, 2019   Page 2 of 9
      Id. at 9.


[4]   On June 18, 2019, Landlord’s former regional manager, Karen Wills, and

      Landlord’s property manager, Chris Waters, were driving through the

      community and saw a pit bull on a leash held by Graham’s daughter in a yard

      next to Graham’s residence. As Wills was discussing the pit bull with

      Graham’s daughter, Graham came outside. Graham and Wills had a verbal

      argument. The pit bull lunged at Wills and bit Wills on her right breast,

      resulting in bruising. Landlord requested that Graham remove the dog from

      the premises, and Graham refused. Graham argued that the dog was a golden

      retriever mix named Kane and that the dog was her daughter’s emotional

      support animal.


[5]   On June 28, 2018, Landlord filed a small claims court notice of claim for breach

      of lease agreement against Graham. Landlord alleged that Graham breached

      her lease by having an unregistered pit bull. An evidentiary hearing was held

      on July 19, 2018, regarding possession and eviction, and the small claims court

      entered an order granting Landlord possession of the premises. Graham moved

      out of the residence at the end of July 2018.


[6]   On August 1, 2018, Graham filed a counterclaim against Landlord. Graham

      claimed that she was a “victim of racial bias and racial profiling” by Landlord

      and that Landlord’s conduct had caused her emotional distress. Appellant’s

      App. Vol. II p. 56. A hearing was held on January 28, 2019, regarding

      Landlord’s damages and Graham’s counterclaim. At the hearing, Landlord


      Court of Appeals of Indiana | Memorandum Decision 19A-SC-785 | December 18, 2019   Page 3 of 9
      requested damages for attorney fees and alleged cleaning fees and damages to

      the residence. Graham testified that she did not own a pit bull; that her dog

      was a golden retriever mix; that the dog was her daughter’s emotional support

      animal; that she had previously provided Landlord with documentation of the

      emotional support animal; and that the emotional support animal did not bite

      Wills.


[7]   The small claims court issued an order finding for Landlord and awarding

      damages to Landlord and denying Graham’s counterclaim. Regarding

      Landlord’s claims, the small claims court found that “more likely than not the

      Defendant’s dog was a prohibited breed, to wit, a pit bull, (likely an addition to

      the Defendant’s dog, [K]ane) and that the dog was not properly registered as an

      emotional support animal in accord with the Lease.” Appellant’s App. Vol. II

      p. 10. The small claims court, thus, found “that the Plaintiff has established by

      a preponderance of evidence that the Defendant violated the Lease by

      maintaining a pit bull dog and that the same was not registered with the

      Plaintiffs mandated by the Lease and park rules.” Id. at 11. The small claims

      court awarded attorney fees and the outstanding account balance 1 to Landlord

      but declined to award cleaning or damage fees. As for Graham’s counterclaim,

      the small claims court found:




      1
       The damage award included $1,850.00 for attorney fees, and $424.55 for the account balance ($386.00 due
      on the account as of July 12, 2018, plus $38.55 for a utilities reimbursement).

      Court of Appeals of Indiana | Memorandum Decision 19A-SC-785 | December 18, 2019              Page 4 of 9
              The Defendant appears to claim that the Plaintiff engaged in
              racial profiling in bringing its eviction claim against the
              Defendant; however, the Plaintiff’s evidence reflects that all of its
              tenants were treated equally. The Plaintiff established that
              Notices were sent to all residents with unregistered animals or
              pets that were not permitted by the Lease. (Exhibit 4) While this
              Court finds that the Defendant, and her daughters, likely, and
              unfortunately, suffered emotional stress from the eviction and
              relocation, it appears that the eviction was primarily due to the
              Defendant’s failure to abide by the Terms of the written Lease
              Agreement and again, unfortunately, due to the Plaintiff’s loss of
              her employment. This Magistrate must, therefore, find that the
              Defendant should take nothing by way of her Counterclaim.


      Id. at 12. Graham now appeals this order.


[8]   We note that, separately, in June 2018, Graham filed a housing discrimination

      complaint with the Elkhart Human Relations Commission and alleged: (1)

      “Discriminatory terms, conditions, privileges, or services in rental;” and (2)

      “Failure to make reasonable accommodation.” Ex. Vol. III p. 39. On

      September 27, 2018, the Elkhart Human Relations Commission issued a “No

      Probable Cause Finding” and closed the action. The Commission found there

      was “no supporting evidence to conclude that a violation of the Federal Fair

      Housing Act has occurred.” Id. at 43. The notice noted that the decision was

      the “final determination” and was subject to judicial review in accordance with

      Indiana Code Section 4-21.5-5. Id.




      Court of Appeals of Indiana | Memorandum Decision 19A-SC-785 | December 18, 2019   Page 5 of 9
                                                   Analysis
[9]    Graham appeals the small claims court’s judgment. We review facts from a

       bench trial under the clearly erroneous standard with due deference paid to the

       trial court’s opportunity to assess witness credibility. Branham v. Varble, 952
N.E.2d 744, 746 (Ind. 2011). “This deferential standard of review is

       particularly important in small claims actions, where trials are informal, ‘with

       the sole objective of dispensing speedy justice’ between parties according to the

       rules of substantive law.” Id. (quoting Morton v. Ivacic, 898 N.E.2d 1196, 1199

       (Ind. 2008)). We review questions of law de novo. Id. In determining whether

       a judgment is clearly erroneous, we do not reweigh the evidence or determine

       the credibility of witnesses. City of Dunkirk Water & Sewage Dep’t v. Hall, 657
N.E.2d 115, 116 (Ind. 1995).


[10]   Before addressing Graham’s arguments, we note that “a pro se litigant is held to

       the same standards as a trained attorney and is afforded no inherent leniency

       simply by virtue of being self-represented.” Zavodnik v. Harper, 17 N.E.3d 259,

       266 (Ind. 2014). “An appellant who proceeds pro se is held to the same

       established rules of procedure that trained legal counsel is bound to follow and,

       therefore, must be prepared to accept the consequences of his or her action.”

       Perry v. Anonymous Physician 1, 25 N.E.3d 103, 105 n.1 (Ind. Ct. App. 2014),

       trans. denied, cert. denied, 136 S. Ct. 227 (2015). Although we prefer to decide

       cases on their merits, arguments are waived where an appellant’s

       noncompliance with the rules of appellate procedure is so substantial it impedes

       our appellate consideration of the errors. Id. We will not consider an assertion

       Court of Appeals of Indiana | Memorandum Decision 19A-SC-785 | December 18, 2019   Page 6 of 9
       on appeal when there is no cogent argument supported by authority and there

       are no references to the record as required by the rules. Id. We will not become

       an advocate for a party or address arguments that are inappropriate or too

       poorly developed or expressed to be understood. Id.


[11]   Landlord argues that we should affirm the small claims court because Graham

       repeatedly failed to comply with our appellate rules. We agree that Graham

       has largely failed to comply with the Indiana Appellate Rules. We will,

       however, address Graham’s arguments to the extent they are discernible.


                                          I. Breach of Lease Claim

[12]   Graham appears to argue that the small claims court erred by finding that her

       dog violated the lease provisions. We construe a lease in the same manner as

       any other contract. Youell v. Cincinnati Ins. Co., 117 N.E.3d 639, 641 (Ind. Ct.

       App. 2018). Graham does not appear to contest that the lease did not allow pit

       bulls and required dogs to be registered. Rather, Graham argues that her dog,

       Kane, was a golden retriever mix and that it was registered with the Landlord

       as an emotional support animal. Wills, however, testified that she was bitten by

       a pit bull and that Kane was not the animal that attacked her. Landlord also

       presented evidence that its records did not contain any information about

       Graham’s emotional support animal. The small claims court specifically found

       that “more likely than not the Defendant’s dog was a prohibited breed, to wit, a

       pit bull, (likely an addition to the Defendant’s dog, [K]ane) and that the dog

       was not properly registered as an emotional support animal in accord with the

       Lease.” Appellant’s App. Vol. II p. 10. There is evidence to support the small
       Court of Appeals of Indiana | Memorandum Decision 19A-SC-785 | December 18, 2019   Page 7 of 9
       claims court’s finding, and Graham’s argument is merely a request that we

       reweigh the evidence and judge the credibility of the witnesses, which we

       cannot do. We cannot say that the small claims court’s judgment that Graham

       breached her lease is clearly erroneous. 2


                                                 II. Counterclaim

[13]   Next, Graham appears to argue that the small claims court erred by denying her

       counterclaim. We note that Graham’s counterclaim presented a claim for

       emotional distress due to racial profiling and racial bias by Landlord. On

       appeal, Graham mainly argues that Landlord violated the Fair Housing Act, 42

       U.S.C. § 3604, and the Rehabilitation Act of 1973, 29 U.S.C. § 794. These

       arguments, however, appear to have been presented to the Elkhart Human

       Relations Commission, not this small claims court. It is unclear from the

       record whether Graham appealed the Commission’s decision; regardless, issues

       raised before the Commission must be appealed through an appeal of the

       Commission’s decision. 3 Only issues raised before the small claims court can

       be considered in this appeal. See GKC Ind. Theatres, Inc. v. Elk Retail Inv’rs, LLC.,



       2
         Graham also argues that she did not leave the residence damaged or in a dirty condition. The small claims
       court, however, did not award Landlord such damages. As a result, we do not address this issue. Graham
       seems to argue that Landlord failed to give her a $200.00 promotion for referring a friend. The ledger entered
       as Plaintiff’s Exhibit 3, however, shows a $200.00 credit to her account for “Promotion Rent.” Ex. p. 12.
       Finally, Graham seems to argue that she was overcharged for the site rental charge for several years. The
       small claims court declined to find for Graham on this point and noted that “the Defendant continued to pay
       the rent as billed by the Plaintiff.” Appellant’s App. Vol. II p. 12. The small claims court’s finding is not
       clearly erroneous.
       3
         Graham appears to make arguments concerning the Commission’s decision. See Appellant’s Br. p. 14
       (discussing claims against the Elkhart Human Relations Department). Graham, however, must exhaust her
       administrative remedies and cannot raise these arguments in this appeal. See Ind. Code Chapter 4-21.5-5.

       Court of Appeals of Indiana | Memorandum Decision 19A-SC-785 | December 18, 2019                  Page 8 of 9
       764 N.E.2d 647, 651 (Ind. Ct. App. 2002) (“As a general rule, a party may not

       present an argument or issue to an appellate court unless the party raised that

       argument or issue to the trial court.”).


[14]   In her counterclaim, Graham argued that she sustained emotional distress due

       to racial profiling and racial bias by Landlord. Landlord, however, presented

       evidence that the pet policy was enforced regardless of race. Landlord also

       presented evidence that the pit bull at issue was not a registered emotional

       support animal. The small claims court rejected Graham’s argument, finding

       no racial bias and finding that the dog at issue was a pit bull and was not a

       registered emotional support animal. Graham’s argument, again, is merely a

       request that we reweigh the evidence and judge the credibility of the witnesses,

       which we cannot do. We cannot say the small claims court’s denial of

       Graham’s counterclaim is clearly erroneous.


                                                 Conclusion
[15]   The small claims court’s judgment is not clearly erroneous. We affirm.


[16]   Affirmed.


       Brown, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-SC-785 | December 18, 2019   Page 9 of 9